Barnard, P. J.:
The principal question [in this case is whether a series of transfers of property to different persons, in pursuance of a common plan to defraud creditors, and being all parts of one and the same transaction, may be included in one action and judgment ashed against the parties that the several conveyances be set aside. This question is affirmatively answered in Martin v. Weil (33 Barb., 30, and cases therein cited). The cause of action is the fraud, and that affects all the parties guilty of it, although the several defendants set up and claim different interests in the separate parcels acquired from the *358fraudulent vendor. The claim of the plaintiff is against the whole property, and the right against all the parts of it are of one nature.
Whether Robert H. Tugwell is a necessary party or not, his joint demurrer, with a party as to whom the complaint is good, requires that the demurrer be overruled as to him. (N. Y. and New Haven R. R. Co. v. Schuyler, 17 N. Y., 592.)
The judgment should be affirmed, with costs.
Pratt, J., concurred ; Dykman, J., not sitting.
Order overruling demurrer and judgment therein affirmed, with costs.